DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The language should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1-4, 6, 7, 10-14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zettel et al. (U.S. Pat. No. 7,570,022, hereinafter “Zettel”) in view of Maslyn et al. (U.S. Pat. No. 8,924,043, hereinafter “Maslyn”). 
Specifically, regarding Claim 1, Zettel discloses a method comprising: determining a battery health metric of a vehicle battery, wherein the battery health metric is based on a battery service time, a battery state of charge (col. 1, line 66 - col. 2, line 4), and a  battery temperature (col. 1, ll. 46-50), performing a battery refresh operation on the vehicle battery responsive to determining that the battery health metric is above a battery 
However, Maslyn discloses activating a vehicle alert responsive to determining that the battery health metric is above an end-of-life threshold (col. 7, ll. 12-15).  
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maslyn with the method of Zettel to provide audible feedback to a device user and avoid potential non-start siutations.
Regarding Claim 2, Zettel discloses substantially all of the limitations of the present invention but does not disclose the claimed metric.  However, Maslyn discloses that the battery health metric comprises a time-based metric, and wherein the battery health metric is updated at a regular interval (“usage period”; col. 2, ll. 1-2) based on (i) the battery service time during the regular interval (“modified usage period threshold”; col. 2, line 1) and (ii) a multiplier determined based on the battery state of charge and the battery temperature during the regular interval (col. 4, ll. 6-8).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maslyn with the method of Zettel to prolong battery life.
Regarding Claim 3, the combination of Zettel and Maslyn discloses substantially all of the limitations of the present invention but does not disclose the claimed multiplier.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the multiplier of Claim 3 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch
Regarding Claim 4, Zettel discloses that the battery refresh threshold comprises a threshold change in the battery health metric (TESD; col. 3, ll. 64 - col. 4, line 6), and wherein performing the battery refresh operation on the vehicle battery responsive to determining that the battery health metric is above the battery refresh threshold comprises determining that a change in the battery health metric is greater than the threshold change in the battery health metric (col. 3, ll. 64 - col. 4, line 6).
Regarding Claim 6, Zettel discloses substantially all of the limitations of the present invention but does not disclose the claimed disabling.  However, Maslyn discloses disabling one or more vehicle functions during performance of the battery refresh operation (col. 5, ll. 61-64), and wherein the one or more vehicle functions comprise smart regenerative charging and automatic start/stop functions (col. 6, ll. 6-9, 20-32). 
Regarding Claim 7, Zettel discloses that the battery refresh threshold is different than the end-of-life threshold (col. 7, ll. 4-15).
Regarding Claim 10, the combination of Zettel and Maslyn discloses substantially all of the limitations of the present invention but does not disclose the claimed second vehicle battery, second battery health metric, and second vehicle alert.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the claimed battery, metric, and alert to monitor multiple energy storage devices and provide audible efeedback to a device user since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 11-14, 16, 17, and 20 are directed to a vehicle but include the same scope of limitations as those of Claims 1-4, 6, 7, 10 and are rejected for the same reasons as those shown above.

Claims 5, 8, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zettel and Maslyn in view of Dougherty et al. (U.S. Pat. Publ. No. 2007/0239374, hereinafter “Dougherty”). 
The combination of Zettel and Maslyn discloses substantially all of the limitations of the present invention but does not disclose the claimed determination.  However, Dougherty discloses resetting a battery health metric responsive to installation of a new vehicle battery (¶ [0053]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dougherty with the method of Maslyn and Zettel to ensure accurate battery information for a current battery.
Claims 15 and 18 is directed to a vehicle but includes the same scope of limitations as those of Claim 8 and are rejected for the same reasons as those shown above.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zettel and Maslyn in view of Butzmann (U.S. Pat. No. 9,846,198). 
The combination of Zettel and Maslyn discloses substantially all of the limitations of the present invention but does not disclose the claimed determination.
However, Butzmann discloses determining a vehicle automotive safety integrity level (ASIL) based on the battery health metric (col. 3, ll. 42-46, col. 6. ll. 37-41).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Butzmann with the method of Maslyn and Zettel to determine a vehicle safety level.
Claim 19 is directed to a vehicle but includes the same scope of limitations as those of Claim 9 and are rejected for the same reasons as those shown above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833